Appeal from an order prohibiting the Police Justice Court of the Village of Sands Point and the Police Justice from taking any and all proceedings against respondents under an antinoise ordinance of the village. Order reversed, without costs, and proceeding dismissed, without costs. The ordinance is not unconstitutional on its face, and the information against respondents is valid. Any infirmity in the ordinance should be determined only after a trial on the information. Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ., concur. [9 Misc 2d 25.]